Title: To George Washington from Brigadier General Duportail, 22 April 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George



sir
philad. 22 april 1779

i Receive just now your excellency’s letter and Conformably to your orders i have the honour to propose major mernan for the expedition on susquehanna. i write to him to take your further orders for that Country. i have the honour to be with great Respect your excellency’s the most obedient and very humble servant
Duportail
